Case: 19-14327     Date Filed: 08/21/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14327
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:19-cr-00028-MW-CAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SOPHIA QUILL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 21, 2020)
              Case: 19-14327     Date Filed: 08/21/2020   Page: 2 of 2



Before WILSON, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Michael Robert Ufferman, counsel for Sophia Quill in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Quill’s convictions and sentences are AFFIRMED.




                                         2